Plaintiff in error was convicted of a violation of the prohibition law, and was sentenced to pay a fine of fifty dollars and be confined in the county jail for a term of thirty days. An appeal was taken by filing in this court, September 17, 1909, a petition in error, with case-made attached. On February 25, 1910, said plaintiff in error filed in this court his motion to dismiss said appeal.
Wherefore it is ordered that said appeal be, and the same is, hereby dismissed, with direction to the county court of Grady county to cause the judgment and sentence to be carried into execution.